                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

             UNITED STATES,

                 Plaintiff,                         Case No. 19-cr-20396

                    v.                         UNITED STATES DISTRICT COURT
                                                          JUDGE
     KENNYON ROSHAWN JACKSON,                       GERSHWIN A. DRAIN

                Defendant.

______________________________/

    OPINION AND ORDER DENYING DEFENDANT’S MOTION TO
 SUPPRESS EVIDENCE [#13], FINDING THE ENDS OF JUSTICE WILL
BE SERVED BY GRANTING A CONTINUANCE EXCLUDING CERTAIN
DATES FROM THE SPEEDY TRIAL CLOCK AND AMENDING DATES

                                 I. INTRODUCTION
      On June 11, 2019, a grand jury indicted Kennyon Roshawn Jackson

(“Defendant”) with Felon in Possession of a Firearm, 18 U.S.C. § 922(g). ECF No.

1. This charge stems from a traffic stop and arrest—in response to a parole violation

warrant against Defendant—on April 25, 2019. ECF No. 13, PageID.32.

      Presently before the Court is Defendant’s Motion to Suppress Evidence, filed

on August 30, 2019. ECF No. 13. The Government filed a Response on September

24, 2019. ECF No. 17. A hearing on Defendant’s Motion was held on October 28,

2019. For the reasons that follow, the Court DENIES Defendant’s Motion [#13].


                                         1
                                II. FACTUAL BACKGROUND

      Defendant was released on parole by the Michigan Department of Corrections

(“MDOC”) on April 10, 2018 after serving a 4-10-year sentence for assault with

intent to cause great bodily harm less than murder, as well as a 2-year sentence for

felony firearm. ECF No. 17, PageID.55. His term of parole was scheduled to end

on April 20, 2020. Id. On April 25, 2019, a parole violation warrant was entered

into the Michigan Law Enforcement Information Network (“LEIN”) for Defendant;

he was allegedly involved in a domestic violence incident in Van Buren Township,

Michigan on April 24, 2019. Id. MDOC’s Absconder Recovery Unit (“ARU”) was

directed to locate and arrest Defendant on the warrant. Id.

      On the evening of April 25, 2019, ARU Investigator Jon Hugle located an

individual he believed to be Defendant. Id. at PageID.56. At approximately 7:54

p.m. that evening, Investigator Hugle requested assistance from a marked patrol unit

to initiate a traffic stop. Id. He broadcasted a description of a gray Saturn with

license plate number DYT0580, as well as a description of Defendant: “black male,

27 [years old], 5’8”, about 180 [pounds], long dreads.” Id.

      A unit from the Ypsilanti Police Department initially spotted the Saturn, but

eventually discontinued taking any action once they observed Defendant walking

into a residence. ECF No. 17, PageID.56. Washtenaw County Sheriff’s Deputies

Michael Hogan and Roger Khattar, driving in separate cars, soon responded to the
                                         2
dispatch stating that they were available to assist. Id. They parked opposite the

Ypsilanti neighborhood where the Saturn was stopped at 1756 Tyler Road. Id. At

the hearing, Deputy Hogan testified that he was there for “less than fifteen minutes.”

He further indicated that he did not pull up any information of the described parole

absconder at this time. At 8:13 p.m., Investigator Hugle broadcasted that the Saturn

was on the move. Id. A female individual was observed driving the Saturn, while

Defendant was reported to be the front passenger. Id.

      Deputies Hogan and Khattar caught up to and located the Saturn driving

eastbound on 1-94 towards the Rawsonville Road exit.1 Id. Deputy Hogan observed

the Saturn had tinted windows and that the female driver failed to use a turn signal.

ECF No. 13, PageID.39. He then initiated a traffic stop at the exit ramp. Id.

      Deputy Hogan approached the driver, later identified as Ms. Janiqua Stines,

while Deputy Khattar approached the passenger, later identified as Defendant. ECF

No. 17, PageID.57. Both deputies held flashlights in their hands. Id. As they

approached, Investigators Hugle and Barnett, who arrived shortly after the stop,

remained behind the Saturn with their service weapons holstered. Id. at PageID.58.




1
  At the hearing, Deputy Hogan explained that the Ypsilanti unit discontinued their
investigation when the Saturn fell out of its jurisdiction; Deputies Hogan and Khattar
immediately took over when the Saturn drove away from the Tyler residence.
                                          3
      After Ms. Stines gave Deputy Hogan her name and passport as identification2,

Deputy Hogan determined that her license was suspended. ECF No. 13, PageID.39.

Deputy Hogan also asked Defendant for his identification; Defendant responded that

he did not have a license and that his name was “Joseph Calhoun.” ECF No. 17,

PageID.58. At the hearing, Deputy Hogan indicated that it was “normal procedure”

to ask passengers for their identification—especially if drivers are found driving

without any identification, as was the case here with Ms. Stines—in order to

determine whether it is possible to avoid impounding a vehicle and instead having

the passenger drive the vehicle away at the conclusion of the stop.

      Further, Deputy Hogan testified that he noticed a “bulge” under Defendant’s

sweatshirt hood at the time he first requested identification from both passengers,

which he was able to eventually confirm was Defendant’s long dreads as described

over the dispatch. Deputy Hogan removed Ms. Stines from the Saturn once she

indicated she did not have a valid license, placed her in handcuffs, and put her in the

back of his patrol car. ECF No. 13, PageID.39. He informed Ms. Stines that he

wasn’t going to take her to jail for a suspended license. ECF No. 17, PageID.58.

      After placing Ms. Stines in his patrol car, Deputy Hogan returned to the

Saturn’s open driver side door. He again asked Defendant for his name and date of


2
 Ms. Stines notified Deputy Hogan that her license was probably suspended
because she missed a court date for an earlier ticket. Gov.’s Ex. A at 00:17:31.
                                          4
birth. Id. Defendant responded, “Joseph Parnell Calhoun” with a birthdate of April

8, 1994. Id. While Deputy Hogan wrote this information down, he asked Defendant

to pull his hood down. At the hearing, Deputy Hogan testified that once Defendant

pulled his hood down, his suspicion grew that he was in fact the parole absconder.

      Before returning to his patrol car, Deputy Hogan instructed Defendant, “Do

me a favor. Turn the car off with the ignition. Take the keys out. Hand them to

me.” Id. at PageID.59. Defendant complied with this request; he remained in the

Saturn and used his phone. See Gov.’s Ex. D at 00:08:06–00:08:21. Deputy Khattar,

meanwhile, stood at the rear passenger window, with his weapon holstered, shining

his flashlight on Defendant. Id. The two ARU investigators remained behind the

Saturn. ECF No. 17, PageID.59; see also Gov.’s Ex. E at 00:02:34–00:07:01

      After running the false name through the LEIN, Deputy Hogan approached

and asked Investigator Hugle—who initially broadcasted Defendant’s identity—if

he could identify the Defendant. Id. Investigator Hugle positively responded that

he would recognize Defendant if he saw him. ECF No. 13, PageID.40. At the

hearing, Deputy Hogan provided further details of his exchange with Investigator

Hugle before he returned to the Saturn. He explained that Investigator Hugle

provided him with the same physical description of Defendant. Investigator Hugle

also provided Deputy Hogan with information about Defendant’s criminal history.


                                         5
      After this exchange, Deputy Hogan and ARU Investigators Hugle and Barnett

returned to the Saturn.      Deputy Hogan approached the driver’s door, while

Investigator Hugle approached the passenger side, standing next to Deputy Khattar.

ECF No. 17, PageID.60. Once Investigator Hugle saw Defendant, he gave a

“thumbs up” to Deputy Hogan. Id. Deputy Khattar then opened the passenger door,

grabbed Defendant’s right arm, and told him to step out of the Saturn. Investigators

Hugle and Barnett assisted Deputy Khattar in pulling Defendant out. ECF No. 13,

PageID.40. As the officers pulled Defendant out, Deputy Hogan observed a firearm

in Defendant’s waistband. He alerted the officers, “gun in his waistband!” three

times. Gov.’s Ex. B at 00:22:01. The officers took Defendant to the ground and

tased him several times. Id.

      Deputy Khattar and Investigators Hugle and Barnett then removed a Hornady

9mm pistol from Defendant’s waistband. Id. The officers subsequently patted

Defendant down and strip searched him on the side of the road. ECF No. 13,

PageID.40. Deputy Hogan was particularly concerned with finding the pistol’s

magazine. See Gov.’s Ex B at 00:08:10; 00:11:30; 00:15:40. Once Defendant was

in custody, the officers searched the Saturn and found a 30 round Glock magazine,

which matched the pistol, in the back seat. ECF No. 17, PageID.61.

      Defendant now challenges the admissibility of the fruits of the alleged illegal

arrest. Id. at PageID.41. He concedes that the officers had justification for the initial
                                           6
traffic stop. However, Defendant submits that the officers then lacked probable

cause or reasonable suspicion to extend the stop. Id. He therefore argues the firearm

and ammunition should be suppressed. Id.

      The Government claims that Defendant was briefly detained only for Deputy

Hogan to complete the traffic stop. ECF No. 17, PageID.55. Furthermore, it

purports that the officers had reasonable suspicion for the ensuing Terry stop and

then probable cause to arrest Defendant upon Investigator Hugle’s positive

identification. Id. at PageID.64. The Government argues that the recovered firearm

and ammunition should not be suppressed and thus Defendant’s Motion should be

denied. Id. at PageID.67.

      At the hearing on the Motion, the Government called one witness, Deputy

Hogan. There, the Government questioned Deputy Hogan on his experience as a

Washtenaw County Sheriff’s Deputy for four and a half years as well as the events

on April 25, 2019, as explained above. The defense did not call any witnesses. Both

parties argued from their briefs following their questioning of Deputy Hogan.

                                III. LAW & ANALYSIS

      The Fourth Amendment protects “[t]he right of people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures ….”

U.S. CONST. amend. IV.       A search occurs “[w]hen the Government obtains

information by physically intruding on persons.” Florida v. Jardines, 569 U.S. 1, 5
                                          7
(2013). A search conducted without a warrant is “per se unreasonable,” subject only

to specifically established exceptions. Katz v. United States, 389 U.S. 347, 357

(1967); see also United States v. Jenkins, 92 F.3d 430, 436 (6th Cir. 1996). A seizure

occurs when “under the totality of the circumstances, a reasonable person would

have believed that he or she was not free to walk away.’” United States v. Alston,

375 F.3d 408, 411 (6th Cir. 2004) (internal citation omitted).

      There are three forms of police-citizen encounters: (1) consensual encounters,

where contact is initiated by a police officer without any articulable reason and the

citizen is briefly questioned; (2) a temporary involuntary detention or Terry stop,

which must be predicated upon reasonable suspicion; and (3) arrests, which must be

based on probable cause. United States v. Campbell, 486 F.3d 949, 953–54 (6th Cir.

2007) (quoting United States v. Bueno, 21 F.3d 120, 123 (6th Cir. 1994)).

   A. Initial Traffic Stop

      An ordinary traffic stop by the police is a “seizure” within the meaning of the

Fourth Amendment. United States v. Blair, 524 F.3d 740, 748 (6th Cir. 2008) (citing

Delaware v. Prouse, 440 U.S. 648, 653 (1979)). The police’s detention of a

vehicle’s occupants also constitutes a “seizure.” United States v. Hill, 195 F.3d 258,

263–64 (6th Cir. 1999). A seizure is legitimate if “probable cause of a civil

infraction or reasonable suspicion of criminal activity” exists at the time of the stop.

United States v. Lyons, 687 F.3d 754, 763 (6th Cir. 2012) (internal citation omitted).
                                           8
“When a traffic stop is supported by probable cause, an officer’s subjective intent is

irrelevant.” United States v. Blair, 524 F.3d 740, 748 (6th Cir. 2008) (citing Whren

v. United States, 517 U.S. 806, 813 (1996)). Officers can stop vehicles for any

infraction, “no matter how slight[.]” United States v. Mesa, 62 F.3d 159, 162 (6th

Cir. 1995); see also Hill, 195 F.3d at 265 (upholding stop supported by probable

cause when the officer initially followed the vehicle because it was of a type used to

transport narcotics).

      This circuit has previously addressed the concern that police officers may use

the Supreme Court’s Whren principle—that an officer’s subjective intent is

irrelevant when the traffic stop is supported by probable cause—as “carte blanche

permission to stop and search “target” or “profile” vehicles[.]” Hill, 195 F.3d at 267.

In Hill, the Sixth Circuit emphasized how it is the “responsibility of the courts to

[ensure] that police officers act appropriately and do not abuse the power legally

afforded to them by, among other things, carefully scrutinizing a police officer’s

testimony as to the purpose of the initial traffic stop.” Id.

      The parties in the instant case do not contest the facts related to the purpose

of the initial traffic stop.   See ECF No. 13, PageID.33 (“[T]he officers had

justification for the initial traffic [stop.]”); ECF No. 17, PageID.62. Deputy Hogan

observed the Saturn had tinted windows and that the female driver failed to use a

turn signal—constituting two separate civil infractions. ECF No. 13, PageID.39.
                                           9
      Thus, there was probable cause to make the initial stop, irrespective of the

officers’ subjective motivation for stopping the Saturn based on Investigator Hugle’s

call for Defendant’s alleged parole violation.

   B. Detention After Initial Stop

      This finding, however, does not end the relevant inquiry. A seizure that is

lawful at its inception “can violate the Fourth Amendment if its manner of execution

unreasonably infringes interests protected by the Constitution.” Illinois v. Caballes,

543 U.S. 405, 407 (2005). This Court must therefore determine whether the officers’

execution of the stop complied with the standard for temporary detentions set forth

in Terry. See United States v. Everett, 601 F.3d 484, 488 (6th Cir. 2010); United

States v. Hill, 195 F.3d 258, 264 (6th Cir. 1999) (stating that “the principles

announced in Terry v. Ohio apply to define the scope of reasonable police conduct”

during traffic stops)).

      Once the purposes of the traffic stop are complete, an officer may not “further

detain the vehicle or its occupants unless something that occurred during the traffic

stop generated the necessary reasonable suspicion to justify further detention.”

United States v. Torres-Ramos, 536 F.3d 542, 550 (6th Cir. 2008) (quoting United

States v. Blair, 524 F.3d 740, 752 (6th Cir. 2008)). Thus, in order to detain a

vehicle’s occupants beyond the purpose of the initial stop, an officer must have had

“a reasonable and articulable suspicion that criminal activity was afoot.” Hill, 195
                                         10
F.3d at 264. In evaluating the existence of “reasonable suspicion,” courts must

consider the “totality of the circumstances rather than analyze each fact in isolation.”

United States v. Williams, 615 F.3d 657, 666 (6th Cir. 2010).

      Before turning to the question of reasonable suspicion, this Court must define

the “proper scope and duration of the initial traffic stop.” Id. This Circuit explains

that this involves asking, “at what point in time did the purpose of the traffic stop

end and the detention of the driver and the van’s occupants [] begin?” Id. The

answer to this question determines “which facts should be considered in the

reasonable suspicion inquiry.” Id. (emphasis in original). Here, the issue of when

the stop ended is complicated by the fact that Deputy Hogan never began writing a

ticket to Ms. Stines.

      The Government purports that Deputy Hogan “had not yet finished the

purpose of the initial lawful traffic stop” at the time he began his investigatory

detention of Defendant. ECF No. 17, PageID.63. It states that Deputy Hogan could

not have completed the stop by “merely issuing a citation and allowing either the

driver or passenger to drive away” since neither individual produced a license. Id.

At the hearing, Deputy Hogan also testified that he did not view the traffic stop as

complete, as he wanted to check additional information on Ms. Stines now that he

discovered she was driving without a valid license.


                                          11
      Defendant similarly argues that the traffic stop did not conclude when Ms.

Stines was placed in Deputy Hogan’s patrol car. At the hearing, defense counsel

reasoned that the traffic stop did not conclude until after Defendant was taken away

since Deputy Hogan did not immediately issue a traffic citation to Ms. Stines.

      When Deputy Hogan asked both Ms. Stines and Defendant for their licenses,

Ms. Stines handed him a passport; she stated that she did not have a license because

it was “probably suspended.”       ECF No. 17, PageID.58.        Deputy Hogan then

informed Ms. Stines that he was going to place her in his patrol vehicle, but he would

not take her to jail. Id. He then handcuffed Ms. Stines and place her in the back of

his patrol vehicle. Id. Once Ms. Stines was secure, Deputy Hogan returned to the

Saturn to confirm Defendant’s provided identification, which he testified was

“normal procedure” for road patrol in Washtenaw County.

      This Court concludes that the purposes of the traffic stop—the tinted windows

and Ms. Stines’ failure to use a blinker when changing lanes—was completed once

Ms. Stines was placed in the patrol vehicle. Issuing a ticket to a driver does not

require an officer to detain that driver in order to separately question a passenger

about his identification. See Torres-Ramos, 536 F.3d at 551 (finding that the traffic

stop ended when the officer placed the driver in his patrol car, which occurred

immediately after he called for a canine unit); see also Blair, 524 F.3d at 752 (noting


                                          12
that once the officer possessed sufficient information to write and issue a tag light

violation, any subsequent actions “extended the scope and duration of the stop”).

      Unless Deputies Hogan and Khattar had reasonable suspicion that criminal

activity was afoot at this moment, Defendant’s ensuing detention violated his Fourth

Amendment rights. Torres-Ramos, 536 F.3d at 551. This Court finds for the reasons

stated below, that it was constitutionally permissible for the police to subsequently

detain Defendant. The detention was not excessively intrusive, as the officers’

actions here were “reasonably related in scope to circumstances justifying the initial

interference.” Hill, 195 F.3d at 264.

      There are two steps for establishing reasonable suspicion under Terry. See

Torres-Ramos, 536 F.3d at 551. First, there must be an “articulation of specific facts

to justify the initial detention.” Id. If the detention is proper, then the second

question is whether the degree of intrusion was “reasonably related in scope to the

situation at hand.” Id. (quoting United States v. Caruthers, 458 F.3d 459, 464 (6th

Cir. 2006)). This second question is judged by examining the “reasonableness of

the officials’ conduct given their suspicions and surrounding circumstances.” Id.

The government has the burden of demonstrating, by a preponderance of the

evidence, the existence of reasonable suspicion to believe—based on objective and

articulable facts—that the defendant was engaged in criminal activity. Id. at 552.

“[A]n inchoate and unparticularized suspicion or hunch of criminal activity” does not
                                         13
amount to reasonable suspicion. Blair, 524 F.3d at 750 (citing Illinois v. Wardlow,

528 U.S. 119, 124 (2000)).

      In the instant case, the Government argues that the deputies had reasonable

suspicion to justify further detention of Defendant. ECF No. 17, PageID.65. This

Court agrees. First, at the time the deputies stopped the Saturn, it was reasonable

for Deputy Hogan to suspect, based on articulable facts of his initial contact, that

Defendant was the parole absconder. When Deputy Hogan first approached the

Saturn, he noticed the driver was a female, and therefore not the pronounced

absconder. ECF No. 17, PageID.65. He did notice, though, that the passenger could

have matched the description of the absconder provided over the dispatch based on

his initial observation of Defendant’s physical attributes—including race, gender,

build, and age. Further, Deputy Hogan testified that he noticed a “bulge” at the back

of Defendant’s hood—which he suspected and later confirmed was long dreads—

when he asked for identification from both Ms. Stines and Defendant.

      Second, Deputy Hogan developed further suspicion that Defendant was the

parole absconder when Defendant complied with the request to remove his hood.

This action confirmed for Deputy Hogan that Defendant indeed had long dreads as

described over the dispatch.

      Third, the LEIN system produced a “no record” response when Deputy Hogan

input the false name “Joseph Calhoun.” Id. Deputy Hogan testified that this
                                         14
finding—including a lack of information from the Michigan Secretary of State—

further fueled his suspicion that Defendant was hiding his identity as the parole

absconder. It was at this time he asked Investigator Hugle if he could positively

identify Defendant from the Saturn’s passenger side.

      Defense counsel questioned why Deputy Hogan elected not to search for

Defendant’s photograph before the stop began. Defense counsel argued that Deputy

Hogan had the time to search his patrol car’s systems while he parked opposite the

Tyler residence. Further, he purported that MDOC also could have produced a

photograph at some point during their investigation. While this Court denotes that

a photograph could have been helpful for Deputy Hogan’s initial contact, such an

action was not necessary to establish reasonable suspicion.        Deputy Hogan

ultimately relied on his personal observations before confirming Defendant’s

identity with Investigator Hugle.

      Defendant additionally argues that it was “unlikely [the officers] would have

stopped the vehicle but for the MDOC request.” ECF No. 13, PageID.45. Therefore,

Defendant purports, no reasonable suspicion existed to further detain Defendant.

The Sixth Circuit has determined, though, that a Terry stop is “permissible where a

crime has been completed and where the information supplying the reasonable

suspicion came from another person rather than the officer’s personal observation.”


                                        15
United States v. Thomas, 11 F.3d 620, 628 (6th Cir. 1993) (emphasis added) (citing

United States v. Barnes, 910 F.2d 1342, 1343 (6th Cir. 1990)).

      In Thomas, the court was satisfied that the officers had specific and articulable

facts which constituted reasonable suspicion, based on an earlier police report which

included information gathered from other eyewitnesses, when they stopped

defendant. Thomas, 11 F.3d at 628. Similarly, in Barnes, the court determined an

agent’s “specific information from reliable informants concerning [Defendant]

Barnes” provided the officers with reasonable suspicion to make a Terry stop.

Barnes, 910 F.2d at 1342. The deputies here, like the officers in Thomas and Barnes,

relied on specific information from other investigative sources—the ARU

investigators—when conducting the Terry stop. By giving due weight to the specific

and articulable facts of Defendant’s recent parole violation which the deputies knew

prior to the stop, this Court finds there was sufficient reasonable suspicion to stop

and briefly detain Defendant for investigative purposes.

      Deputy Hogan’s three above-mentioned observations, together with the

information provided over the dispatch, at least supports a reasonable suspicion that

Defendant was the absconder and therefore further detention was warranted.

      This Court must next consider whether the seizure was “reasonably related in

scope to the justification for their initiation.” United States v. Davis, 430 F.3d 345,

355 (6th Cir. 2005) (quoting United States v. Place, 462 U.S. 696, 706 (1983)).
                                          16
“Typically, this means that an officer may ask the detainee a moderate number of

questions to determine his identity and try to obtain information confirming or

dispelling the officer’s suspicions.” Berkemer v. McCarty, 468 U.S. 420, 439

(1984); see also United States v. Noble, 762 F.3d 509, 519 (6th Cir. 2014).

Ultimately, the detention must be “‘limited in [both] scope and duration.’” United

States v. Everett, 601 F.3d 484, 488 (6th Cir. 2010) (quoting Florida v. Royer, 460

U.S. 491, 500 (1983)).

      The “touchstone” of this analysis is the “reasonableness in all the

circumstances of the particular governmental invasion of a citizen’s personal

security.” United States v. Lambert, 770 Fed.Appx. 737, 739 (6th Cir. 2019)

(internal citation omitted). Officers must use “the least intrusive means reasonably

available to verify or dispel [their] suspicion in a short period of time[;]” the

detention “must be temporary and last no longer than is necessary to effectuate the

purpose of the stop.” Royer, 460 U.S. at 500. Where a detention is found to exceed

its proper scope, any items seized from a resulting unlawful search must be

excluded as fruits of the poisonous tree. United States v. Hill, 195 F.3d 258, 264

(6th Cir. 1999) (internal citation omitted).

      Officers’ inquiries into matters “unrelated to the justification for the traffic

stop … do not convert the encounter into something other than a lawful seizure, so

long as those inquiries do not measurably extend the duration of the stop.” Everett,
                                          17
601 F.3d at 490. This Court must evaluate the reasonableness of a prolonged stop

by considering the “totality of the circumstances, which requires considering both

the duration of the [stop] and its subject matter.” United States v. Stepp, 680 F.3d

651, 662 (6th Cir. 2012).

      Here, the duration of the Terry stop was approximately three minutes.3 During

this inquiry, Deputy Hogan asked Defendant to confirm his identity, remove the

hood from his sweatshirt, and hand over the Saturn’s keys. Deputy Hogan then

returned to his patrol car to run a LEIN search with Defendant’s provided false name.

ECF No. 17, PageID.59.       He returned to the Saturn once Investigator Hugle

positively identified him as the parole absconder. Gov.’s Ex. B 00:05:56. These

facts demonstrate how the officers did not unreasonably prolong the stop.

      Additionally, most of Deputy Hogan’s questions were of the context-framing

kind deemed reasonable in Everett. See Everett, 601 F.3d at 494 (explaining that

“context-framing questions,” such as motorists’ travel history, plans, and authority

to operate the vehicle, will rarely suggest an officer’s lack of diligence). Here,

Deputy Hogan only asked Defendant two questions about his identity and one

question about his travel plans. These questions were related to the ongoing

investigation—which, as established above, was based on reasonable suspicion.


3
 At the hearing, both parties agreed that the entire encounter—from the time Deputy
Hogan approached the Saturn until Defendant was arrested—was under ten minutes.
                                         18
There is nothing about the subject matter of these questions to suggest a lack of

diligence on Deputy Hogan’s part in conducting the stop.

      Thus, it was constitutionally permissible to detain Defendant. The detention

was not excessively intrusive, as the officers’ actions were “reasonably related in

scope to circumstances justifying the initial interference.” Hill, 195 F.3d at 264.

   C. Subsequent Arrest

      Defendant also argues that the officers lacked probable cause to arrest him.

ECF No. 13, PageID.45. An arrest constitutes an unreasonable seizure in violation

of the Fourth Amendment in the absence of probable cause. United States v. Torres-

Ramos, 536 F.3d 542, 554 (6th Cir. 2008) (internal citation omitted). In order to

determine whether an arrest was supported by probable cause, courts determine

whether, at the time of the arrest, the “facts and circumstances within [the arresting

officer’s] knowledge and of which they had reasonably trustworthy information

were sufficient to warrant a prudent” person to conclude than an individual had

committed or was committing an offense. Beck v. Ohio, 379 U.S. 89, 91 (1964).

This inquiry requires a court to examine the events leading up to an arrest and then

to decide “whether these historical facts, viewed from the standpoint of an

objectively reasonable police officer, amounted to probable cause.” Maryland v.

Pringle, 540 U.S. 366, 371 (2003).


                                          19
      In support of his argument, Defendant claims that his encounter with the

officers converted to an arrest when he was asked to give Deputy Hogan the keys to

the Saturn. ECF No. 13, PageID.41. Defendant argues that he was not free to leave

at this time, as Deputy Hogan instructed him to “sit tight” before attempting to verify

his identity in the LEIN system.

      The Government responds by stating that Deputy Hogan’s reasonable

suspicion that the passenger was in fact Defendant began building into probable

cause after Defendant falsely identified himself—twice—as “Joseph Calhoun.”

ECF No. 17, PageID.65. Further, Deputy Hogan discovered that the false name

produced “no record” in the LEIN system. Id. The Government claims that when

Investigator Hugle made the positive identification by giving Deputy Hogan a

“thumbs up” signal upon obtaining a clear view of Defendant through the passenger

door, probable cause existed to formally arrest Defendant. Id.

      These facts, together with the information provided by Deputy Hogan at the

hearing, satisfy the threshold necessary to support a finding that probable cause

existed for Defendant’s arrest.     This Court agrees with the Government that

Defendant was formally arrested when he was asked to move out of the Saturn after

Investigator Hugle’s positive identification.     Because his arrest was legal, the

subsequent search incident to the arrest—which resulted in Deputy Hogan’s finding

of both the firearm and ammunition—was also legal.
                                          20
                                   IV. CONCLUSION

      For the reasons articulated above, this Court DENIES Defendant’s Motion to

Suppress Evidence [#13].

      The Court further finds that the ends of justice served by granting a

continuance outweigh the interest of Defendant and the public in a speedy trial. See

18 U.S.C. § 3161(h)(7)(A). Thus, the Court HEREBY GRANTS a continuance

excluding October 31, 2019 through December 3, 2019 from the Speedy Trial Clock.

Now that Defendant’s Motion to Suppress is resolved, his counsel will need

sufficient time to prepare for trial. Thus, without a continuance and necessary time

to prepare, a miscarriage of justice will likely occur and/or will deny the Defendant

the reasonable time necessary for effective preparation, taking into consideration the

exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(i) and (iv).

    YOU WILL RECEIVE NO FURTHER NOTICE OF THESE DATES

 Witness Lists, Proposed Voir Dire,                    November 8, 2019
 Proposed Jury Instructions and Proposed
 Verdict Form (submitted directly to
 Judge Drain’s Chambers) due:
 Motions in Limine due:                              November 8, 2019
 Final Pretrial Conference/Plea Cutoff          November 19, 2019 at 2:00 p.m.
 Date:
 Trial Date:                                     December 3, 2019 at 9:00 a.m.


      IT IS SO ORDERED.


                                         21
Dated:      October 30, 2019
                                             s/Gershwin A. Drain
                                             HON. GERSHWIN A. DRAIN
                                             United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, October 30, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                        22
